MEMORANDUM**
Martin Gomez-Montez appeals his guilty plea conviction for being “found in” the United States in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Gomez-Montez argues that his plea hearing did not satisfy the requirements of Fed.R.Crim.P. 11(c)(1) because the district court used the term “reentry,” instead of “found in,” to describe the nature of the crime charged.1 Because Gomez-Montez did not raise this objection below, it is his burden to demonstrate that the district court’s omission constituted plain error. United States v. Vonn,— U.S.-, 122 S.Ct. 1043,—L.Ed.2d-(2002). He has failed to do so. In fact, the record plainly shows that Gomez-Montez’s substantial rights were not affected. At the plea hearing, Gomez-Montez admitted that he “was found in Los Angeles County.” He also acknowledged that he had read, reviewed and signed a plea agreement admitting that he was “found in” the United States in violation of § 1326. We, therefore, conclude that the district court did not commit plain error.
Gomez-Montez also argues that his enhanced sentence violates Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). We have, however, already considered and rejected that same argument. See United States v. Ramos-Godinez, 273 F.3d 820, 825 (9th Cir.2001); United States v. Pacheco-Zepeda, 234 F.3d 411, 414 (9th Cir.2000), cert. denied, 532 U.S. 966, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. Rule 11(c)(1) requires a district court to "inform the defendant of, and determine that the defendant understands, ... the nature of the charge to which the plea is offered” before it accepts a guilty plea.